Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.

Claims 1-17, 19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr et al. (US20090313584, Kerr) in view of Lemmelson et al. (US20020105482, Lemmelson) in view of Eash et al. (20180284451, Eash) in view of Mclean (US20170097677).

As to claim 1:
Kerr shows an apparatus, comprising:
a computing device (¶ [0033]);
a display  (fig. 1, 104), the display connected to the computing device, the display configured to provide a graphical user interface (GUI) (¶ [0042]) (e.g., display 200 and subsequent displays may include perspective grid 210 illustrating the current perspective of objects displayed in display 200);
a camera connected to at least one of the computing device, the display, or a combination thereof, the camera configured to capture head location of a user (abstract) (e.g., the electronic device may include a camera operative to detect the position of the user's head. Using the detected position);
and a processor in the computing device, configured to:
identify a visual focal point of the user relative to the GUI based on the captured 
control one or more parameters of the display, the GUI, or a combination thereof based at least partially on the identified visual focal point of the user (¶ [0046]) (e.g., . the electronic device may shear rear plane 312 with respect to front plane 313 (e.g., to the left) such that vanishing point 314 moves to the left);
and control 
Kerr fails to specifically show: identifying focal point based on the location being the pupil, instead of the head, and further based at least partially on a viewing angle of at least one pupil of the user relative to the GUI;
Controlling the display including controlling distribution of at least one of screen coloring, screen brightness, screen shading, or screen contrast of the display;
And control a parameter of an auditory user interface based at least partially on the identified visual focal point of user.
In the same field of invention, Lemmelson teaches: system and method for controlling automatic scrolling. Lemmelson further teaches: identifying a visual focal point of the user relative to the GUI based on the captured pupil location (¶ [0087]) (e.g., determining the gaze point B 146 in 3D coordinates on the display screen 12 by determining the location in 3D of the center of the cornea of the user, aka, the pupil, and determining the location D 120 of the user’s glint ) and based at least partially on a viewing angle of at least one pupil of the user relative to the GUI  (¶ [0093]) (e.g., The angles .alpha. 175 and .beta. 177 of FIG. 4A, radial distance R 206 and angle .gamma. of FIG. 4C, and the distance between point E 176 and point D 120 of FIG. 4A, are used as inputs to a neural network or other function approximator to calculate the screen 12 gaze coordinates at point B 146 shown in FIG. 4A).
In the same field of invention, Eash teaches: steerable high-resolution display. Eash further teaches: Controlling the display including controlling distribution of at least one of screen coloring, screen brightness, screen shading, or screen contrast of the display (¶ [0072], [0077]).
In the same field of invention, Mclean teaches: Gaze-ware control of multi-screen. Mclean further teaches: control a parameter of an auditory user interface based at least partially on the identified visual focal point of user (¶ [0072]) (e.g., tailoring a sound mix common of the application 160 to the display 121 the user is focusing on; changing the sound mix to account for information not being viewed on other displays (therefore providing audio information in lieu of visual information being missed on other displays); moving –audio--- content from a first device that is not being focused on to a second device that is being focused) .
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Kerr, Lemmelson, Mclean, and Eash before the effective filing date of the invention, to have combined the teachings of Lemmelson, Mclean and Eash with the apparatus as taught by Kerr.
One would have been motivated to make such combination because a way to manipulate a display of information when the user is in an environment which requires simultaneous use of hands for other purposes would have been obtained and desired, as expressly taught by Lemmelson (¶ [0003]).

As to claim 2, Lemmelson further teaches:
The apparatus of claim 1, wherein the processor is further configured to identify the visual focal point of the user based at least partially on a distance of at least one pupil of the user relative to the GUI (¶ [0087], [0080]) (e.g., range distance measurements are used to calculate the screen gaze coordinates; a vector CB 180 as a screen gaze direction from the user’s pupil to the screen; gimbaled sensor system 16 also includes a distance range finder 88 to find the distance from which the user's head 18 is to the gimbaled sensor system).
One would have been motivated to make such combination because a way to manipulate a display of information when the user is in an environment which requires simultaneous use of hands for other purposes would have been obtained and desired, as expressly taught by Lemmelson (¶ [0003]).

As to claim 3, Kerr further shows:
The apparatus of claim 2, wherein the processor is configured to control skew or angle of output of the display based at least partially on the identified visual focal point of the user (fig. 3).

As to claims 4-8:
Eash teaches: steerable high-resolution display. Eash further teaches: 
Controlling the display is controlling distribution of screen resolution of the display (¶ [0072]);
Controlling the display is controlling distribution of screen coloring of the display (¶ [0077]);
Controlling the display is controlling distribution of screen brightness of the display (¶ [0077]);
Controlling the display is controlling distribution of screen shading of the display (¶ [0077]);
Controlling the display is controlling distribution of screen contrast of the display (¶ [0077]).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Kerr, Lemmelson and Eash before the effective filing date of the invention, to have combined the teachings of Eash with the apparatus as taught by Kerr, Lemmelson. 
One would have been motivated to make such combination because a way to enable new applications for augmented and virtual reality systems would have been obtained and desired, as expressly taught by Eash (¶ [0003]).

As to claim 9:
Lemmelson further shows: wherein the camera is configured to: capture eye movement of the user (¶ [0084]) (e.g., The gimbaled sensor system 16, which includes a camera photo sensor 26, is directed to correspondingly follow the movement of the head 18 by sending commands to the pan and tilt drivers 92 and 96 to control the angles of the pan and tilt servos 94 and 98 to move the gimbaled sensor system 16 to a position in which the gimbaled sensor system 16 is locked onto the user's eye 20 by following the 3-D head movement.).
Eash further teaches: a processor being configured to:
identify a saccade based on the captured eye movement of the user; and further control the one or more parameters of the display, the GUI, or a combination thereof based at least partially on the identified saccade (¶ [0133]; fig. 21).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Kerr, Lemmelson and Eash before the effective filing date of the invention, to have combined the teachings of Eash with the apparatus as taught by Kerr, Lemmelson, and Eash. 
One would have been motivated to make such combination because a way to enable new applications for augmented and virtual reality systems would have been obtained and desired, as expressly taught by Eash (¶ [0003]).

As to claim 10, Eash further teaches:
The apparatus of claim 9, wherein the processor is configured to:
approximate eye movement of the user from one focal point to another focal point according to the identified saccade (¶ [0133]) (e.g., eye movement classification is sued to predict the future location of the user’s eye);
and further control the one or more parameters of the display, the GUI, or a combination thereof based at least partially on the identified approximated eye movement (¶ [0133]) (e.g., controlling the foveal display according to the prediction of the future location of the user’s eyes).
One would have been motivated to make such combination because a way to enable new applications for augmented and virtual reality systems would have been obtained and desired, as expressly taught by Eash (¶ [0003]).

As to claim 11, Eash further teaches:
The apparatus of claim 9, wherein the processor is configured to further change skew or angle of output of the display based at least partially on the identified saccade (¶ [0064]).
One would have been motivated to make such combination because a way to enable new applications for augmented and virtual reality systems would have been obtained and desired, as expressly taught by Eash (¶ [0003]).

As to claim 12, Eash further teaches:
The apparatus of claim 9, wherein the processor is configured to further non-uniformly distribute screen resolution of the display based at least partially on the identified saccade (¶ [0072]) (e.g., . Cut-out logic 250 defines the location of the foveal display 220, 230 and provides the display information with the cut-out to the associated field display 280. The field display 280 renders this data to generate the lower resolution field display image including the cut out the corresponding portion of the image in the field display).
One would have been motivated to make such combination because a way to enable new applications for augmented and virtual reality systems would have been obtained and desired, as expressly taught by Eash (¶ [0003]).

As to claim 13, Eash further teaches:
The apparatus of claim 9, wherein the processor is configured to further non-uniformly distribute coloring of the display based at least partially on the identified saccade (¶ [0077]) (e.g., the roll-off may be designed to roll off into “nothing,” that is gradually decreased from the full brightness/contrast to gray or black or environmental colors).
One would have been motivated to make such combination because a way to enable new applications for augmented and virtual reality systems would have been obtained and desired, as expressly taught by Eash (¶ [0003]).

As to claim 14, Eash further teaches:
The apparatus of claim 9, wherein the processor is configured to further non-uniformly distribute either brightness or shading of the display based at least partially on the identified saccade (¶ [0077]) (e.g., the roll-off may be designed to roll off into “nothing,” that is gradually decreased from the full brightness/contrast to gray or black or environmental colors).
One would have been motivated to make such combination because a way to enable new applications for augmented and virtual reality systems would have been obtained and desired, as expressly taught by Eash (¶ [0003]).

As to claim 15, Eash further teaches:
The apparatus of claim 9, wherein the processor is configured to further non-uniformly distribute contrast of the display based at least partially on the identified saccade (¶ [0077]) (e.g., the roll-off may be designed to roll off into “nothing,” that is gradually decreased from the full brightness/contrast to gray or black or environmental colors).
One would have been motivated to make such combination because a way to enable new applications for augmented and virtual reality systems would have been obtained and desired, as expressly taught by Eash (¶ [0003]).

As to claim 16, Eash further teaches:
The apparatus of claim 1, comprising a wearable structure, the wearable structure comprising or connected to at least one of the computing device, the display, the camera, or a combination thereof (¶ [0115]) (e.g., headset).
One would have been motivated to make such combination because a way to enable new applications for augmented and virtual reality systems would have been obtained and desired, as expressly taught by Eash (¶ [0003]).

As to claim 17, Eash further teaches:
The apparatus of claim 16, wherein the wearable structure is configured to be worn on a head, around a neck, or around a wrist or forearm of the user (¶ [0115]) (e.g., headset).
One would have been motivated to make such combination because a way to enable new applications for augmented and virtual reality systems would have been obtained and desired, as expressly taught by Eash (¶ [0003]).

As to claim 19:
Kerr shows an apparatus, comprising:
a computing device with a display configured to provide a graphical user interface (GUI) (¶ [0035]);
a camera in or attached to the computing device, configured to capture 
a processor in the computing device, configured to:
identify a visual focal point of the user relative to a screen of the display based on viewing angle

and control the one or more parameters of the display, the GUI, or a combination thereof based on the identified saccade, the identified visual focal point, or a combination thereof (¶ [0046]) (e.g., . the electronic device may shear rear plane 312 with respect to front plane 313 (e.g., to the left) such that vanishing point 314 moves to the left).
Kerr fails to specifically show: the distance and angle being from the pupil, instead of the user; 
identify a saccade based on the captured eye movement of the user;
control a parameter of an audiotry user interface based at least partially on the identified visual focal point of the user.
In the same field of invention, Lemmelson teaches: system and method for controlling automatic scrolling. Lemmelson further teaches
capturing pupil location of a user
identifying a visual focal point of the user relative to a screen of the display based on viewing angle
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Kerr and Lemmelson before the effective filing date of the invention, to have combined the teachings of Lemmelson with the apparatus as taught by Kerr.
One would have been motivated to make such combination because a way to manipulate a display of information when the user is in an environment which requires simultaneous use of hands for other purposes would have been obtained and desired, as expressly taught by Lemmelson (¶ [0003]).
In the same field of invention, Eash teaches: steerable high-resolution display. Eash further teaches: 
capturing eye movement of a user;
identifying a saccade based on the captured eye movement of the user (¶ [0133]; fig. 21).
In the same field of invention, Mclean teaches: Gaze-ware control of multi-screen. Mclean further teaches: control a parameter of an audiotry user interface based at least partially on the identified visual focal point of the user(¶ [0072]) (e.g., tailoring a sound mix common of the application 160 to the display 121 the user is focusing on; changing the sound mix to account for information not being viewed on other displays (therefore providing audio information in lieu of visual information being missed on other displays); moving –audio--- content from a first device that is not being focused on to a second device that is being focused).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Kerr, Lemmelson, Mclean, and Eash before the effective filing date of the invention, to have combined the teachings of Eash, Mclean with the apparatus as taught by Kerr, Lemmelson. 
One would have been motivated to make such combination because a way to enable new applications for augmented and virtual reality systems would have been obtained and desired, as expressly taught by Eash (¶ [0003]).

As to claim 22, Mclean further teaches:
The apparatus of claim 1, wherein parameter of the auditory user interface comprises at least one of volume or playback speed (¶ [0072]) (e.g., tailoring a sound mix common of the application 160 to the display 121 the user is focusing on; changing the sound mix to account for information not being viewed on other displays (therefore providing audio information in lieu of visual information being missed on other displays); moving –audio--- content from a first device that is not being focused on to a second device that is being focused).
One would have been motivated to make such combination because a way to prevent a user from missing content on one screen while focusing on another screen would have been obtained and desired, as expressly taught by Mclean (¶ [0002]).

Claims 20, 21 are  rejected under 35 U.S.C. 103 as being unpatentable over Kerr et al. (US20090313584, Kerr) in view of Lemmelson et al. (US20020105482, Lemmelson) in view of Aimone et al. (US20140347265, Aimone).


As to claim 20:
Kerr shows an apparatus, comprising:
a computing device with a display configured to provide a graphical user interface (GUI) (¶ [0035]);
a camera in or attached to the computing device, configured to capture 
and a processor in the computing device, configured to:
identify a visual focal point of the user relative to a screen of the display based on the captured 

identify a type of eye movement based on the captured eye movement of the user (¶ [0044]) (e.g., the user's position relative to the display or relative to the sensing mechanism. May include crosshairs 222 indicating the identified focal point of the sensing mechanism and a graphical representation of user 224);
control the one or more parameters of the display, the GUI, or a combination thereof based on the identified type of eye movement, the identified visual focal point, or a combination thereof (¶ [0046]) (e.g., . the electronic device may shear rear plane 312 with respect to front plane 313 (e.g., to the left) such that vanishing point 314 moves to the left);
Kerr fails to specifically show:
capturing pupil location and eye movement of a user instead of capturing movement of a user;
identifying focal point based on the location being the pupil, instead of the head, and further based at least partially on a viewing angle of at least one pupil of the user relative to the GUI.
control distribution of at least one of screen coloring, screen brightness, screen shading, or screen contrast of the display based at least partially on the identified type of eye movement, the identified visual focal point, or a combination thereof, and 
control a parameter of a tactile user interface based at least partially on the identified visual focal point of the user.
In the same field of invention, Lemmelson teaches: system and method for controlling automatic scrolling. Lemmelson further teaches: 
capturing pupil location of a user; identifying a visual focal point of the user relative to the GUI based on the captured pupil location (¶ [0087]) (e.g., determining the gaze point B 146 in 3D coordinates on the display screen 12 by determining the location in 3D of the center of the cornea of the user, aka, the pupil, and determining the location D 120 of the user’s glint ) and based at least partially on a viewing angle of at least one pupil of the user relative to the GUI  (¶ [0093]) (e.g., The angles .alpha. 175 and .beta. 177 of FIG. 4A, radial distance R 206 and angle .gamma. of FIG. 4C, and the distance between point E 176 and point D 120 of FIG. 4A, are used as inputs to a neural network or other function approximator to calculate the screen 12 gaze coordinates at point B 146 shown in FIG. 4A).
In the same field of invention, Aimone teaches: wearable computing apparatus and method. Aimone further teaches:
control distribution of at least one of screen coloring, screen brightness, screen shading, or screen contrast of the display based at least partially on the identified type of eye movement, the identified visual focal point, or a combination thereof (¶ [0110]), and 
control a parameter of a tactile user interface based at least partially on the identified visual focal point of the user (¶ [0110], [0043]) (e.g., if the user reads information from a source such as Wikipedia, that the user wishes to remember, the wearable computing device may reinforce the brainwave state associated with learning by providing an indication of a sound, vibration, colour, etc. where the state is successfully entered; wearable computing device may provide the user with a means of tracking focus; the wearable computing device may include at least one sensor measuring eye activity using electrooculography ("EOG") techniques. Other sensors tracking other types of eye movement may also be employed).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Kerr, Lemmelson, Mclean before the effective filing date of the invention, to have combined the teachings of Lemmelson, Mclean with the apparatus as taught by Kerr.
One would have been motivated to make such combination because a way to manipulate a display of information when the user is in an environment which requires simultaneous use of hands for other purposes would have been obtained and desired, as expressly taught by Lemmelson (¶ [0003]).

As to claim 21, Aimone further teaches:
The apparatus of claim 20, wherein the parameter of the tactile user interface comprises at least one of a pattern of vibration, strength of vibration, outputted temperature, or an outputted scent (¶ [0234]) (e.g., vibrate at a specific frequency. The brainwaves of the occipital region of a user looking at an object on-screen that is vibrating at a specific frequency will also vibrate at the same frequency as the on-screen object).
One would have been motivated to make such combination because a way to capture and interpreted movements of the human body for interacting with a computing device would have been obtained and desired, as expressly taught by Aimone (¶ [0002]).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kerr et al. (US20090313584, Kerr) in view of Lemmelson et al. (US20020105482, Lemmelson) in view of Eash et al. (20180284451, Eash) in view of Mclean (US20170097677), further in view of Moran et al. (US20160377864, Moran).

As to claim 18:
Kerr, Lemmelson, Eash, Mclean show an apparatus substantially as claimed, as specified above. 
Kerr, Lemmelson, Eash, Mclean fail to specifically show: wherein the wearable structure comprises either a cap, a wristband, a neck strap, a necklace, or a contact lens.
In the same field of invention, Moran teaches: technologies for controlling vision correction of wearable computing. Moran further teaches: wherein the wearable structure comprises either a cap, a wristband, a neck strap, a necklace, or a contact lens (¶ [0021]).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Kerr, Lemmelson, Eash, Mclean and Moran before the effective filing date of the invention, to have combined the teachings of Moran with the teachings as taught by Kerr, Lemmelson, Eash, Mclean. 
One would have been motivated to make such combination because a way to reduce social stigma would have been obtained and desired, as expressly taught by Moran (¶ [0002]).


It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant’s arguments with respect to claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wezowski et al. 		[U.S. 20070279591]
Murakami 			[U.S. 20110001763]
Thomas et al.			[U.S. 20150221064]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Ell can be reached on 5712703264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        6/17/2022